 E. I. DUPONT DE NEMOURS & CO.413the history of bargaining at the Employer's plant is one of the factors to be considered underMallinckrodtand does militate againstthe granting of severance herein, it is but one of the factors to be con-sidered.And, in my view of the record, virtually all of the otherfactors dictate a result contrary to that reached by my colleagues.Thus, as found by the Regional Director, the tool-and-die makers area distinct group of highly skilled craftsmen who perform the func-tions of their craft more than 80 percent of the time, and whose sep-arate identity has been maintained in spite of their inclusion to datein the broader unit. Additionally, as shown above, their occasionalwork in the pressroom has not detracted from their high level ofskills or their separate identity.12 To me, these factors are more thanample to warrant a conclusion that these employees are entitled to theseparate representation they seek. On the other hand, little in thepresent record, other than the mere length of the bargaining history,supports the conclusion of the majority herein. And, for the reasonsset forth at some length in my dissenting opinion inMallinckrodt,that factor may not be given controlling weight.I would, for the reasons set forth above and in the decision of theRegional Director, grant the petition.12 The record does not indicate the nature or extent of integration of the Employer'sproduction processes.E. I. DuPont de Nemours and Company' (May Plant, Camden,South Carolina)andInternational Brotherhood of ElectricalWorkers, Local Union No.382, affiliated with InternationalBrotherhood of ElectricalWorkers,AFL-CIO,Petitioner.Case 11-RC-1999.December 28,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Thomas C. Bradley, Jr. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.2 Following the hearing and pursuant to Section 102.67 oftheNational Labor Relations Board Rules and Regulations andStatements of Procedure, Series 8, as amended, and by direction of1 The name of the Employer appears as amended at the hearing.During the course of the hearing,the Employer appealed a ruling of the HearingOfficer, excluding certain expert testimony comparing the manufacturing process at theEmployer's plant involved herein and those in the steel, aluminum,lumber, and wet-millingindustries.On August 18, the Board by telegraphic order granted the Employer's appealand reversed the ruling of the Hearing Officer in that regard.162 NLRB No. 49. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director for Region 11, this case was transferred to theNational Labor Relations Board for decision.Briefs have been filedby the Employer and the Petitioner.3Upon the entire record in this case,the Board finds :1.The Employeris engaged in commercewithin themeaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Sec-tions 9(c) (1) and 2(6) and(7) of the Act.4.There is no history of bargaining at the e'mployer's May plantat Camden, South Carolina,where it is engaged in the manufactureof its acrylic fiber, "Orlon."The Employer'sOperationsThe Employer manufactures Orlon acrylic fiber at its May plant inCamden, South Carolina. The facility consists of two long buildings,plant I and plant II, surrounded by power stations,shops, a tankfarm,distillation columns, and cooling towers.Acrylonitrile,a liquid chemical monomer, is delivered by rail to thetank farm where it is stored in storage tanks. From there the chemi-cal is pumped to a reactor where it is mixed with other chemicalsunder carefully controlled conditions. This process results in polym-erization.The polymer is then washed to remove foreign chemi-cals and solvents, separated,extruded into a solid state,and dried.Dried polymer pellets are blended-or mixed with other batches toinsure uniformity-and transferred to a special.,deenergized storagetank. From there the dried polymer is delivered to a mixing opera-tion, where a solvent and other chemicals are added to form a semi-solution.This semisolution is heated,filtered, and delivered to thespinning machines. Special electrically operated pumps meter thesolution into the spinning machines. The spinning machines turn thesemisolution into fine filaments which are brought together to form athread, and the threads are brought together to form a rope. Thisrope is then processed through a drawing operation where it is drawnor stretched under controlled temperature conditions and thencrimped. Then the rope is dried and packaged as a tow,or cut,dried,and baled as cut staple.The finished product, in tow or cut stapleform, is shipped to textile knitters and processorsIin the textile"outerwear"trade.3 The Employer's request for oral argument is hereby denied,as the record and briefsadequately present the issues and positions of the parties. E. I. DUPONT DE NEMOURS & CO.415The plant is in full operation 24 hours a day, 7 days a week. All ofthe equipment in the plant is specially designed and constructed forOrlon manufacture. The manufacturing process is a continuous one,as opposed to the "batch" method, and is a closed system under whichthe chemical ingredients remain enclosed and unexposed throughoutthe process. Thus, employees do not personally process the raw or fin-ished product at any time-they only operate, maintain, and repairthe machinery, equipment, and various controls used in the manu-facturing process. The work must be done in such a manner as tokeep the production process operating constantly, even during repairof the electrical and electronic controls which regulate the flow of theproduct.The Employer has a total of 1,411 employees in wage roll and sal-ary classifications. Of the 950 in wage roll classifications, 450 are inthe "manufacturing group," 370 in the "works engineering" group,110 in the "process" group, 15-16 in shipping, and 10-11 in storage.The "works engineering" group has within it a "control equipment"group comprised of 70 employees, 29 classified as instrument mechan-ics and approximately 40 classified as electrical mechanics. It isthese 40 electrical mechanics or electricians whom Petitioner seeks torepresent.The electricians are assigned as follows : 9-10 in the plant I elec-trical shop, 10 in the plant II electrical shop, 8 in the power area,and 12 in the project shop. The plant I electrical shop is in the cen-tral shop, which houses instrument men, carpenters, painters, machin-ists, sheetmetal men, and welders, as well as an electrical shop, whichis located in a separate room. All crafts are partitioned off from oneanother and are under separate supervision, and only electricians doelectrical work. The plant II electrical shop is in a separate buildingapproximately 100 yards from plant II. That building also housesa general mechanics group and an instrument shop in separate rooms.Electricians in the plant I and II shops do maintenance and repairwork on motors, check and overhaul starters, check relay panels,start conduits, pull wires, and do inspection and repair work ontransformers. The project shop is located 100 feet from the plant IIelectrical shop. It houses general mechanics and instrument men, aswell as the project shop electricians. The latter do primarily electri-cal construction and installation work on power motors, relay boxes,and switches, rather than regular maintenance and repair work,although they are required to repair switch gears, starters, and sim-ilar equipment. The power shop is located in the same building asthe plant I electrical shop (central shop), but the, electricians thereengage primarily in maintaining the equipment in the powerhouse. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDEach shop has an electrical foreman who supervises only electri-cians.The foreman reports to an electrical supervisor,who in turnreports to the control equipment supervisor,who has jurisdictionover the electrical and instrument departments.The control equip-ment supervisor is directed by the works engineer, who reports directlyto the plant manager.Of the approximately 40 electricians, 2 were hired as such andthe rest trained to become electricians through a 3-year training pro-gram conducted by the Employer. Although the program is not ap-proved as a formal State apprenticeship program, it involved on-the-job training,classroom instruction,and homework,Also, 14 of theelectricians received training in addition to that provided in theprogram. Electricians,like other highly skilled classifications, are inthe highest pay group of the Employer. Although seniority wasdescribed as plantwide,in actuality it operates more on a depart-mental basis.Thus,the Employer's plant manager testified that qual-ifications are considered along with seniority and that he knew of notime when a manufacturing employee had bumped an electrician dur-ing a layoff.It appears that, in the event of the reduction of electri-cal employees, any such employees who might be subject to layoffwould be able, if they had sufficient plant seniority, to bump downinto a production job.The electricians report each day to a particular electrical shop towhich they are attached. They are then assigned by their foreman toperform certain tasks in the shop or throughout the plant,in accord-ance with maintenance or repair requests received through the con-trol equipment supervisor and electrical supervisor.Uponcompletionof their assignments,the electricians return to their own shops forreassignment.Over 90 percent of their working time is spent in pro-duction areas,carrying out such assignments,with prescheduledmaintenance work accountable for a vast majority of that time.Although theelectricians,while performing certain of their dutiesin production areas,must synchronize their work with productionemployees or instrument mechanics,only electricians perform theactual electricalwork. One electrician testified that the machineoperator frequently will tell him what the trouble he is having withthemachine, perhaps test the machine after the electrician hasworked on it, and otherwise simply stand by and observe the electri-cian working, or even leave the machine while it is being workedupon. Additionally, although a production supervisor may direct anelectrician on such minor matters as when to take a lunch break orwhen to finish a job, the electricians receive directions with respectto the performance of their work tasks only from electrical super- E. I. DUPONT DE NEMOURS & CO.417visors and not from production supervisors.Moreover,electriciansand instrument mechanics never work together in the shops.Althoughelectricians and instrument mechanics do perform some related func-tions on the same machines,the latter frequently work on completelydifferent types of equipment,such as recorders,gauges,and valves,and must use highly specialized tools. In some instances where it isnecessary to tie electricity into certain equipmentwhichan instru-ment mechanic will install or repair,the required tie-in work is per-formed by an electrician.In addition to the production employeesand instrument mechanics,electricians have some contact with em-ployees classified as oilers. The principal function of the oilers is"relamping,"whichconsists simply of changinglightbulbs andfluorescent tubes and starters throughout the plant.These functionswere performed by electricians at one time, but the work was reas-signed several years ago to the oilers,who are in a lower pay classi-fication. These employees also lubricate motors and perform relatedtasks.Unit FindingsPetitioner seeks a unit composed of all electricians and trainees orapprentices as electricians, under the supervision of Mr. Springs andunder the immediate supervision of the four foremen in the electricalshops situated throughout the plant, to wit, project electrical, plant I,plant II, and power area, excluding instructors and supervisors asdefined in the Act, and all other employees in the plant.The Employer's principal contention is that, because of the inte-grated process and the degree of coordination between productionoperators and maintenance electricians, only an overall productionand maintenance unit is appropriate. The Employer asks that, inaddition to such a finding with respect to its May plant, theNationalTubedoctrine be extended to other plants and employees in thechemical manufacturing industry. The Employer's request was madein this case prior to the Board's ruling inMallinckrodt ChemicalWorks, Uranium Division,162NLRB 387, issued this day, inwhich theNational Tuberule,which previously precluded separatecraft units in four specific, highly integrated industries, was modi-fied. Under the modification there announced, the Board will, in allcases, regardless of industry, determine the appropriateness of thecraft unit sought in the light of all factors present in the case.This approach is consistent also with the recognition by the Boardthat only through acase-by-case examination of all relevant factorscan full consideration be given to the effect of rapid technologicalchanges upon the essential element of the separate identity of em-264-047-67-vol.162-28 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee groups and interests. That, inAmerican-Cynarnid Company,131 NLRB 909, 911-912, the Board stated this principle as follows :The Board must hold fast to the objectives of the statute usingan empirical approach to adjust its decisions to the evolvingrealities of industrial progress and the reflection of that changein organizations of employees. To be effective for that purpose,each unit determination must have a direct relevancy to the cir-cumstances within which collective bargaining is to take place.While many factors may be common to most situations, in anevolving industrial complex the effect of any one factor, andtherefore the weight to be given it in making the unit determina-tion,will vary from industry to industry and from plant toplant.We are therefore convinced that collective-bargainingunitsmust be based upon all the relevant evidence in eachindividual case. Thus we shall continue to examine on a case-by-case basis the appropriateness of separate maintenance depart-ment units, fully cognizant that homogeneity, cohesiveness, andother factors of separate identity are being affected by automa-tion and technological changes and other forms of industrialadvancement.Applying the Board's newly announced approach, we find thatneither the integrated nature of the production process nor the factthat, in performing many of their functions, the electrical mainte-nance employees must coordinate their operations with the operationsof production employees, constitutes a bar to a finding that the unitsought by Petitioner is appropriate.,'We note at the, outset that there is no history of *bargaining at theEmployer's May plant. Further, as indicated above, the record re-veals that, although some of the electrical maintenance and repairwork is coordinated with the work of production operators, the actualelectrical work is performed solely by the electricians, and is subjectto the supervision and direction only of electrical supervisors. More-over, although other employee classifications, such as instrumentmechanics and oilers, perform some of the less skilled functions ofelectricians, they do so infrequently, and -none exercise all of theelectrical- skills.5Finally, in the performance of their duties, theelectricians are` required to exercise the usual and recognized skills ofcraft, and in order to reach full electrician status, employees mustprogress through the 3-year-. training program requiring on-the-jobtraining and experience as well as classroom instruction.In the light of the above-described conditions at the Employer'sMay plant, we find that the electricians sought by the PetitionerAMallinckrodt Chemical Works, supra,at footnote It See alsoUnion Carbide Corpora-tion Chemicals Division,156 NLRB 634.1 SeeUnion Carbide Corporation,supra. E. I. DUPONT DE NEMOURS & CO.419possess and exercise the skills of craft electricians and enjoy aseparate community of interests as such. This latter finding concern-ing their separate interests has taken into account the highly inte-grated nature of the Employer's manufacturing process, but thisintegration is not sufficient, under all of the circumstances presentedherein, to require a different conclusion. Integration of a manufac-turing process is a factor to be considered in unit determinations.But it is not in and of itself sufficient to preclude the formation ofa separate craft bargaining unit, unless it results in such a fusionof functions, skills, and working conditions between those in theasserted craft group and others outside it as to obliterate any mean-ingful lines of separate craft identity.We have found that theelectricians here sought to be represented separately retain theirseparate identity as craftsmen. We are satisfied, for reasons set forthabove, that there has been no such merger of functions, skills, andworking conditions as to erase such craft identity. Nor do we findpresent in this case other considerations of such overriding forceas to require a finding that the electricians, notwithstanding theirseparate identity, no longer maintain a sufficiently distinct com-munity of interest of their own to allow the formation of the unitsought.Nor are we persuaded, as contended by the Employer, that thedecision involving this Employer's Savannah River plant 6 requiresa contrary result. The Board concluded in that case that the elec-tricalmaintenance employees sought to be represented separatelywere, under the facts of that case, "specialists" rather than crafts-men and thus not entitled to separate representation. The Board'sconclusion rested not only on the close functional integration of theelectricalmaintenance employees with production employees, but onthe fact that, unlike this case, roughly 84 percent of the electricalmaintenance employees there were permanently assigned to specificlocations in the production areas, as well as the fact that, contraryto the record herein, production repairs were made by interlockingteams of mechanical, electrical, and instrument employees workingunder production supervision. While we do not abandon the dichot-omy between craftsmen -and specialists set forth in- the earlierDuPontcase, we find that the differing circumstances herein requirea different conclusion.The remaining contention of the Employer is that the proposedunit is inappropriate in that it does not include all employees exer-cising skills similar to those of the electricians, to wit, the instru-ment mechanics and the oilers.We may easily dispose of theargument concerning the oilers, as it is abundantly clear from the6 E I. DuPont de Nemours & Company,119 NLRB 723. 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord that they perform such custodial functions as changing lightbulbs and replacing fluorescent tubes and starters, work hardlyrequiring the training and skills exercised by electricians generallyand at the May plant. Moreover, all electricians are in pay group 9,the highest classification, while oilers are in classification 3.With respect to the instrument mechanics, we have found thatthey work out of their own separate shops, are under their ownseparate supervision, and perform functions which are distinguish-able from those of the electricians. Although they have some con-tact with the maintenance electricians, certain of their job functionsarewholly unrelated to electrical work.While electricians andinstrument mechanics were at one time interchanged on a temporarybasis, it does not appear that there is any interchange between thetwo groups at the present time. Moreover, the Board has found inthe past that instrument mechanics constitute an identifiable craftand may be entitled, under appropriate circumstances, to separaterepresentation.7 Indeed, the Board has, on occasion, specificallyrefused to combine electricians and instrument mechanics.sWe find,therefore, that the instrument mechanics constitute a separate identi-fiable group of craftsmen who need not be included in the unitsought by the Petitioner.Under all of the above circumstances, including the absence of abargaining history on a more comprehensive basis, the separateidentity of the functions, skills, and supervision of the electricians,and the fact that Petitioner has long experience in representingjourneymen electricians, we find the craft unit sought by Petitionerto be appropriate for purposes of collective bargaining.9We find, therefore, that the following employees of the Employerconstitute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act:All electricians and trainees or apprentices as electricians, situ-ated throughout the plant, to wit, project electrical, plant I,plant II, and power area, excluding instructors and supervisorsas defined in the Act, and all other employees in the plant.[Text of Direction of Election omitted from publication.] io7Union Carbide Corporation,supra; GeneralTwo and Rubber Company,106 NLRB 246.8Colgate-Palmolive Company,120 NLRB 1567, 1571-72;Container Corporationof Amer-ica,121NLRB249, 256.o S. D. WarrenCompany v.N.L.R.R.,353 F.2d 494(C.A. 1), cert. denied 383 U.S. 958.10An election eligibilitylist, containing the names and addresses of allthe eligible voters,must be filed by the Employer with theRegionalDirectorfor Region11 within 7 days afterthe date of this Decisionand Direction of Election.The Regional Director shallmake thelist available to all parties to the election.No extension of time to file this list shall begranted by the Regional Director except in extraordinary circumstances.Failure to complywith thisrequirement shall be grounds for setting aside the electionwhenever proper objec-tions are filed.ExcelsiorUnderwear Inc.,156 NLRB 1236. AVONDALE SHIPYARDS, INC.421MEMBER FANNING,concurring :I concur in my colleagues' opinion except to the extent that itrelies on the absence of bargaining history on a more comprehensivebasis as a reason for finding that the skilled electricians involvedherein constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9(b) of the Act. For reasonsstated in my separate opinion in theMallinckrodtcase," issued thisdate, I do not believe that the mere fact that craft employees havebeen included in a more comprehensive unit can bar a petition foran election in a separate unit of craft employees.11Mallinckrodt Chemical Works,Uranium Division,162 NLRB 387.Avondale Shipyards,Inc.andInternational Brotherhood of Boil-ermakers,Iron Ship Builders,Blacksmiths,Forgers and Help-ers, AFL-CIO.Cases 15-CA-2601, -2, -4, -6, -8, -9, -10, -11, and2660.December 29, 1967.DECISION AND ORDEROn July 8, 1966, Trial Examiner Horace A. Ruckel issued hisDecision in the above-entitled proceeding, and on July 15, 1966, anerratum thereto, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. He alsofound that the Respondent had not engaged in other unfair laborpractices alleged in the complaint. Thereafter, both the Respondentand the General Counsel filed exceptions to the Trial Examiner'sDecision together with briefs in support thereof. The Respondentalso filed an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, as amended, the National Labor Relations Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman McCulloch and Members Fanning andJenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision and the entire record in these cases, includingthe exceptions and briefs, and hereby adopts the findings, conclu-sions, and recommendations of the Trial Examiner, with the follow-ing modifications.''Respondent'scontentionthatemployeeAlfordshould be denied reinstatement is amatter which should properly be raised at the compliance stages of this proceeding.162 NLRB No. 40.